Exhibit 10.8

FIRST AMENDMENT TO US$38,920,888.89

SECOND AMENDED AND RESTATED FINANCING AGREEMENT,

DATED AS OF JULY 29, 2005

FIRST AMENDMENT dated as of March 15, 2007 (this “First Amendment”) by and among
IMPSAT S.A., an Argentina corporation (“Borrower”), IMPSAT FIBER NETWORKS, INC.,
a Delaware corporation (“Guarantor”), MORGAN STANLEY SENIOR FUNDING, INC.
(“Lender”) and DEUTSCHE BANK TRUST COMPANY AMERICAS (“Agent”), as the
Administrative Agent and the Collateral Agent for the Lender.

RECITALS

WHEREAS, Borrower, Guarantor, Agent and Lender entered into the Second Amended
and Restated Financing Agreement, dated as of July 29, 2005, in the original
principal amount of $38,920,888.89 (the “Financing Agreement”).

WHEREAS, pursuant to Section 3.3 of the Financing Agreement, Borrower is
obligated to pay $2,361,200.59 to Lender on March 25, 2007 (the “Interest
Payment”).

WHEREAS, the parties hereto desire to amend the Financing Agreement to restate
their rights and obligations regarding the payment of the Interest Payment.

NOW, THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Section 1.1 of the Financing Agreement is hereby amended by inserting the
following paragraph between the definitions of “EBITDA” and “ELIGIBLE
ASSIGNEES”:

“EFFECTIVE TIME OF THE MERGER” means the Effective Time of the Merger, as
defined in the Agreement and Plan of Merger, dated as of October 25, 2006, as
amended, by and among IMPSAT Fiber Networks, Inc., Global Crossing Limited and
GC Crystal Acquisition, Inc.

 

2. Section 3.3(a) of the Financing Agreement is hereby amended by appending the
following sentence to the end of the section:

Notwithstanding the foregoing, the interest that is payable on the March 25,
2007 Interest Payment Date will instead be payable on May 25, 2007 or, if
earlier, immediately following the Effective Time of the Merger.

 

3. This First Amendment shall not constitute a waiver or amendment of any
provision of the Financing Agreement not expressly referred to herein. Except as
expressly stated herein, the provisions of the Financing Agreement are and shall
remain in full force and effect. Nothing herein shall constitute a waiver of any
Event of Default or limit, impair or affect any of Agent or Lender’s rights or
remedies with respect thereto, subject however, to the terms of this First
Amendment.



--------------------------------------------------------------------------------

4. This First Amendment may be executed in counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

5. This First Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this First Amendment as of
the date first above written.

 

IMPSAT S.A. By:  

/s/ Jorge Paternostro

Name:   Jorge Paternostro Title:   Apoderado By:  

/s/ Marcelo Kern

Name:   Marcelo Kern Title:   Apoderado IMPSAT FIBER NETWORKS, INC. By:  

/s/ Hector Alonso

Name:   Hector Alonso Title:   Chief Financial Officer MORGAN STANLEY SENIOR
FUNDING, INC. By:  

/s/ Daniel Allen

Name:   Daniel Allen Title:   Managing Director
DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Kerry Warwicker

Name:   Kerry Warwicker Title:   Vice President By:  

/s/ Randy Kahn

Name:   Randy Kahn Title:   Vice President